DETAILED ACTION
This office action is in response to Applicant’s submission filed on 2 December  2019.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.
.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to claim 1 / 15 / 18, the claim recites method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites “….processing …. the sample dataset for detecting the multi-scale objects by means of the trained neural network; calculating …. a distribution of contribution degree in a course of processing the sample dataset, wherein the contribution degree is associated with each of the plurality of scale regions; and generating …. a set of configuration parameters associated with the specific environment for the trained neural network based at least in part on the distribution of contribution degree” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the processor, processor to execute program stored in memory language,  “processing”, “calculating”, Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 15 / 18 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “receiving, by one or more processors, a sample dataset including multi-scale objects associated with a specific environment …”, “inputting, by one or more processors, the sample dataset into a trained neural network ….” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  Accordingly, this 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data I/O does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-14 / 16-17 / 19-20 are dependent on claim 1 / 15 / 18 and include all the limitations of claim 1 / 15 / 18. Therefore, claims 2-14 / 16-17 / 19-20 recite the same abstract ideas. 
With regards to claims 2-14 / 16-17 / 19-20, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.




Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “inputting, by one or more processors, the sample dataset into a trained neural network, wherein the trained neural network has a plurality of scale regions; processing, by one or more processors, the sample dataset for detecting the multi-scale objects by means of the trained neural network; calculating, by one or more processors, a distribution of contribution degree in a course of processing the sample dataset, wherein the contribution degree is associated with each of the plurality of scale regions; and generating, by one or more processors, a set of configuration parameters associated with the specific environment for the trained neural network based at least in part on the distribution of contribution degree”.
Claims 15, 18 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 15, 18, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection for them.

The followings are references closest to the invention claimed:
Zhang et al., “Bearing fault diagnosis using multi-scale entropy and adaptive neuro-fuzzy inference”, Expert Systems with Applications 37 (2010) 607-6085 [hereafter Zhang] teaches multi-scale learning with neural networks.
Li, et al., US-PGPUB NO.2018/0018535A1 [hereafter Li] shows multi-scale signal processing with convolutional neural network.
Najibi, et al., “AutoFocus: Efficient Multi-Scale Inference”, ICCV2019: IEEE/CVF International Conference on Computer Vision, 2019 [hereafter Najibi] shows multi-scale signal inference for deep learning.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.   The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126